DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of species A1 in the reply filed on 12/23/2021 is acknowledged.
Claims 18-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/23/2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Olsson et al (US 9,703,002) in view of Li et al (US 2009/0128156).
Regarding claim 1, Olsson et al disclose a line locator (i.e. locator 100) (Fig 15; col 17, lines 22-24; col 18, lines 16-18), comprising:
a housing (i.e. housing 102) (Fig 15; col 17, lines 22-24);
a wand attached to the housing (i.e. the upper end of elongate support 104 (i.e. read on wand) is connected to the housing 102) (Fig 15; col 17, lines 22-24), the wand including an array of low frequency antennas arranged along the wand, the array of low frequency antennas defining an electromagnetic locate axis of the line locator system (Fig 4; Fig 15; col 10, lines 63-66; col 17, lines 27-30; col 25, lines 47-51)
a user interface positioned in the housing (a keypad 106 and display 48 are mounted in the housing 32) (Fig 1-2, 15; col 7, lines 6-8); and
a processing circuit coupled to the array of low frequency antennas and the user interface (Fig 9; col 5, lines 15-23; col 11, lines 59-62; col 12, lines 14-16),

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Olsson et al in view of Li et al to incorporate such a precise line locator, comprising: a real-time Kinematic (RTK) Global Navigation Satellite (GNSS) antenna attached to the housing: a processing circuit coupled to the RTK GNSS antenna, and wherein the underground line locator determines a precise position of the underground line locator from the RTK GNSS antenna as taught by Li et al to gain the advantage of effectively using RTK GPS to determine precise position of the line locator and thereby providing a more precise mapping for the user that may prevent property damage, physical injury resulting from an erroneous location; and since it has been held that if a technique has been used to improve one 
While patent drawings are not drawn to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims.  See In re Mraz, 59 CCPA 866, 455 F.2d 1069, 173 USPQ 25 (1972).

Regarding Claim 2, Olsson et al do not explicitly disclose wherein the processing circuit logs the locate data and the precise position one or more position points of the underground line.  Li et al teach in the same field of endeavor wherein the processing circuit logs the locate data and the precise position one or more position points of the underground line (Fig 7; [0155]; [0158]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Olsson et al in view of Li et al to incorporate such processing circuit logs the locate data and the precise position one or more position points of the underground line as taught by Li et al to gain the advantage of effectively using RTK GPS to determine precise position of the line locator and thereby providing a more precise mapping for the user that may prevent property damage, physical injury resulting from an erroneous location; and since it has been held that if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill (MPEP 2143).  While patent drawings are not drawn to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims.  See In re Mraz
For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.

Allowable Subject Matter
Claims 3-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11-17 are allowed.

Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2019/0243020 discloses tracked distance measuring device, systems, and methods for determining and mapping point of interest for use in utility locating operations and other mapping applications.  A tracked distance measuring device embodiment includes simultaneously triggered rangefinder and positioning elements to measure a distance and determine location and pose, optionally in conjunction with a utility locator.
US 10,712,155 discloses technologies for tracking and locating underground assets include a survey instrument having an asset tracking device.  The asset tracking device determines a current geographic location of the survey instrument and a heading of a sensor 
US 10,712,467 discloses a mobile detection device for an evaluation of a location information of one or more occluded utility lines.  The device comprises at least two magnetic detector units with detection coils for an alternating magnetic field.  An electronic signal evaluation unit derives the location information of the utility line according to a difference in the electrical signals from the detector units.  A spectral analyzing unit derives a spectral signature of a detected signal and a data link is established to a server, at which an identification of a type or class of one or more utility lines is derived by comparing the spectral signature to a database of signatures of known utility lines.  A resulting utility line identification information is provided to the detection device.  A visualisation unit of the device charting the one or more utility lines with the utility line location information and providing the utility line identification information.
US 8,188,745 discloses a method for determining the location of an underground sonde transmitter.  In some embodiments, the method includes measuring a set of complex electromagnetic field magnitude and phase strengths at one or more of positions while traversing a target sonde path at any angle using one or more electromagnetic coil sensors, modeling a set of expected complex electromagnetic strengths of a hypothetical sonde at the one or more of 
US 2010/0066603 discloses systems and methods for augmenting the GNSS RTK surveying system with ground-based ranging transceivers, such as ultra wideband (UWB) Radio Frequency (RF) transceivers.  A system embodiment includes a plurality UWB reference ranging transceivers, a movable UWB ranging transceiver, and at least one GNSS RTK receiver.  A method includes identifying the surveyed area and placing one or more reference ranging transceivers in the locations proximate to the identified surveyed area.  A position of such reference ranging transceivers may be determined using a GNSS receiver.  A movable ranging transceiver may be provided in the surveyed area which is configured conduct ranging measurements.  GNSS satellite measurements and UWB ranging measurements may be combined to estimate the position of the surveying ranging transceiver.  An estimate for the bias and scale factor states for UWB range pairs may be undertaken in order to provide improved position estimation.
US 8,125,379 discloses a surveying apparatus includes an antenna to receive a positioning signal.  The surveying apparatus further includes a tilt sensor to obtain a tilt measurement that indicates a degree of tilt of the survey apparatus.  The surveying apparatus further includes a processor to obtain a positioning measurement from the positioning signal, and to determine a degree of accuracy of the positioning measurement based on the tilt measurement.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG P NGUYEN whose telephone number is (571)272-3445. The examiner can normally be reached Mon-Fri, 10:00-10:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK KEITH can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHUONG P NGUYEN/Primary Examiner, Art Unit 3646